Name: Commission Regulation (EEC) No 3332/88 of 27 October 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 1641/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/28 Official Journal of the European Communities 28 . 10 . 88 COMMISSION REGULATION (EEC) No 3332/88 of 27 October 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 1641 /88 Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 2988/88 (8) ; whereas, however, the Annex of the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 1641 /88 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) ' No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; HAS ADOPTED THIS REGULATION :Whereas certain intervention agencies hold substantial stocks of bone-in intervention meat ; whereas an exten ­ sion of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas forequarters and hindquarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise condi ­ tions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 31 82/88 (6) ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Article 1 1 . Part of the stocks of bone-in intervention beef held by certain intervention agencies shall be sold . This meat shall be for export. Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (10), shall not apply to this sale . However, the competent authortities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 2. The qualitites and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 198 , 26 . 7 . 1988 , p. 24. 0 OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 170, 30 . 6 . 1987, p. 23 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . 6 OJ No L 283, 1'8 . 10 . 1988 , p. 13 . 0 OJ No L 55, 1 . 3 . 1988 , p . 1 . (8) OJ No L 270, 30 . 9 . 1988, p . 47 . 0 OJ No L 147, 14. 6 . 1988, p . 42. H OJ No L 99, 10 . 4 . 1981 , p . 38 . 28 . 10 . 88 Official Journal of the European Communities No L 295/29 Article 4 Regulation (EEC) No 569/88 is hereby amended as follows : In part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '36 . Commission Regulation (EEC) No 3332/88 of 27 October 1988 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export (36). 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 3 November 1988 . 4. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be 10 ECU per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be 160 ECU per 100 kilo ­ grams. (36) OJ No L 295, 28 . 10 . 1988 , p . 28 . Article 5 Regulation (EEC) No 1641 /88 is hereby repealed. Article 6 This Regulation shall enter into force on 3 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 295/30 Official Journal of the European Communities 28 . 10 . 88 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I CategorÃ ­a A : Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rpervon jungenmÃ ¤nnlichen nichtkastrierten Tieren vonweniger als 2 Jahren , Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . Categoria A : CarcaÃ §as de jovens animais machos nÃ £o castrados de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados. Precio mÃ ­nimo expresado en ECU por 100 kg (')  Mindstepriser i ECU/100 kg (')  Mindestpreise, ausgedrÃ ¼ckt in ECU/100 kg (')  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg (')  Minimum prices expressed in ECU per 100 kg (')  Prix minimaux exprimÃ ©s en Ã cus par 100 kg (')  Prezzi minimi espressi in ECU per 100 kg (')  Minimumprijzen uitgedrukt in Ecu per 100 kg (')  PreÃ §o mÃ ­nimo expresso em ECUs por 100 kg (') BELGIQUE/BELGIE  Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 11 5,00  Quartiers arriÃ ©rÃ ©, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 190,00  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / CatÃ ©gorie C, klassen R en O 190,00 (') En caso de que los productos esten almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) n ° 1805/77. (*) SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der ligger inde med produkterne, er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ o Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã Ã Ã ± Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹, Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') Where the products are stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende l'organismo d intervento detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (') No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. 28 . 10 . 88 Official Journal of the European Communities No L 295/31 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af: Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af : Kategori A, klasse R og O, Kategori C, klasse R og O  Bagfjerdinger, lige udskÃ ¥ret ' med 5 ribben af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O 115,00 190,00 115,00 190,00 BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 115,00 190,00  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 115,00 190,00 ESPANA  Cuartos traseros, corte recto a 6 costillas  Cuartos delanteros, corte recto a 7 costillas  Cuartos traseros, corte recto a 5 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos traseros, corte « pistola » a 8 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos delanteros, corte recto a 8 costillas, provenientes de : CategorÃ ­a A, clases U, R y O  Cuartos delanteros, corte recto a 5 costillas, incluida la falda, provenientes de : CategorÃ ­a A, clases U, R y O 190,00 115,00 190,00 190,00 115,00 115,00 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : CatÃ ©gorie A, classes U, R et O 115,00 190,00 115,00  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : _ CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O 190,00 IRELAND  Forequarters, straight cut at 10th rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O  ¢ Hindquarters, straight cut at third rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers 1 / Steers 2 / Category C, classes U, R and O  Hindquarters, 'pistola ' cut at eighth rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O 115,00 190,00 115,00 190,00 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 115,00 190,00 115,00 190,00 No L 295/32 Official Journal of the European Communities 28 . 10 . 88 NEDERLAND  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Stieren, l e kwaliteit / Categorie A, klasse R  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, l e kwaliteit / Categorie A, klasse R  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, l c kwaliteit / Categorie A, klasse R 115,00 115,00 190,00 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, straight cut at third rib, from : Steers M / Steers H / Category C, classes U and R  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, 'pistola ' cut at eighth rib, from : Steers M / Steers H / Category C, classes U and R B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, 'pistola ' cut at eighth rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O 115,00 190,00 115,00 190,00 115,00 190,00 115,00 190,00 28 . 10 . 88 Official Journal of the European Communities No L 295/33 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1 040 Brussel TÃ ©l . 02/230 17 40, tÃ ©lex 240 76 OBEA BRU B DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K Tlf. 01 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/ Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestre) 81 I-00100 Roma Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 22 20 20 Telex : 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302